Case 1:18-cr-00387-JSR Document 91 Filed 02/26/21 Page 1 of 3

UNITED STATES DISTRICT COURT
SCUTHERN DISTRICT OF NEW YORK

we ee ee x
UNITED STATES OF AMERICA, :
18-cr-387-3 (JSR)
-Vo
MEMORANDUM ORDER
ELIEAER REYES,
Defendant.
ee ace eee we ne ee a ae ee es ee x

JED S. RAKOFF, U.S.D.J.
Eliezer Reyes moves for a reduced sentence pursuant to 18
U.S.C. § 3582(c) (1) (A) (i), which provides:

[T]he court, . . . upon motion of the defendant after
the defendant has fully exhausted all administrative
rights to appeal a failure of the Bureau of Prisons to
bring a motion on the defendant’s behalf or the lapse of
30 days from the receipt of such a request by the warden
of the defendant’s facility, whichever is earlier, may
reduce the term of imprisonment... , after considering
the factors set forth in section 3553(a) to the extent
that they are applicable, if it finds that
extraordinary and compelling reasons warrant such a
reduction.

This statute permits a court to reduce a defendant’s sentence to
time served, as Reyes requests.? However, Reyes has not
demonstrated entitlement to such relief because he has not
demonstrated that extraordinary and compelling circumstances

warrant a reduction in his sentence.

 

1 Reyes’s counsel’s declaration demonstrates that Reyes has
satisfied the administrative exhaustion requirement by requesting
compassionate release from the Warden of Reyes’s facility, which
request was denied. See Castro Decl., ECF No. 90.

 
Case 1:18-cr-00387-JSR Document 91 Filed 02/26/21 Page 2 of 3

Reyes argues that the COVID-19 pandemic offers extraordinary
and compelling reasons warranting his immediate release. He is
incarcerated at Fort Dix FCI, which has undeniably failed to
contain the COVID-19 outbreak. More than half of all inmates at
Fort Dix FCL have tested positive for the virus. Reyes himself
contracted COVID-19 in January 2021. Reyes argues that “he is
still susceptible to re-infection and there is no telling how the
continuous exposure can impact even the healthiest person’s
mortality.” Mem. in Support, ECF No. 89, at 5. Reyes also argues
that his release would “assist the BOP in reducing its prisoner
population” and that he “would be able to assist his wife with the
care of their children.” id.

These arguments do not come close to demonstrating
extraordinary and compelling circumstances. In fact, Reyes’s
concerns are common to a great many inmates. As Reyes himself
points out, most inmates at Fort Dix have contracted COVID-19.
Many have confronted far higher risks of serious illness or death
than Reyes, who is less than forty years old and does not contend
that he has any comorbidities. To be sure, releasing any inmate
would “assist the BOP in reducing its prisoner population,” but
this does not show that Reyes’s own circumstances are extraordinary
and compelling. Finally, Reyes’s family circumstances, sadly, are
typical. Many inmates made the unfortunate choice to commit crimes

even though they had families who needed them.

 
Case 1:18-cr-00387-JSR Document 91 Filed 02/26/21 Page 3 of 3

Because he has not demonstrated extraordinary and compelling
reasons warranting a reduction in sentence, Reyes’s motion for
compassionate release, ECF No. 87, is denied.?

SO ORDERED.

Dated: New York, NY Vig!

February 26, 2021 Je S. RAKOFF, U.S.D.J.

 

*aAccording to the Bureau of Prisons, Reyes’s projected reiease
date is June ll, 2022. The Court is heartened to see the letters
of support from Reyes’s girlfriend, her family members, and a
prospective employer. The Court hopes that with their support,
Reyes can stay on the right path when he is released.

 
